Citation Nr: 0127536	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  96-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of status post excision of bladder carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1983 until 
April 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1994, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted a 10 
percent disability evaluation for residuals of status post 
excision of bladder carcinoma effective from October 19, 
1992.

On September 28, 1998 the Board remanded the above issue to 
the RO for further development.  The Board also issued a 
decision on September 28, 1998, which denied the claim for an 
effective date earlier than October 19, 1992. The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  A single-judge decision remanded 
the appeal to the Board in an Order of the Court dated 
December 28, 1999. The September 28, 1998 Board decision was 
vacated and the matter was remanded for proceedings 
consistent with the order.

A personal hearing on appeal was held on February 11, 1998, 
in San Juan, Puerto Rico, before Holly E. Moehlmann, who is 
the member of the Board rendering the final determination in 
this claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999) 
(amending 38 U.S.C.A. § 7107 (West 1991)).

The Board issued a decision on September 12, 2000 which 
denied the claim for an effective date earlier than October 
19, 1992, for the assignment of a 10 percent evaluation for 
residuals of status post excision of bladder carcinoma, based 
on lack of notification of an August 1987 RO decision.  This 
decision also granted an effective date earlier than October 
19, 1992, for the assignment of a 10 percent evaluation for 
residuals of status post excision of bladder carcinoma, based 
on clear and unmistakable error in an August 1987 RO 
decision.  

In a November 2000 decision, the RO effectuated the Board's 
decision and amended the August 31, 1987 decision, assigning 
a 10 percent evaluation for transitional carcinoma, Grade I 
with features of inverted papilloma bladder, effective from 
April 6, 1987.  In that same decision, the RO increased the 
evaluation of the residuals of status post excision of 
bladder carcinoma from 10 to 40 percent disabling, effective 
January 19, 1994.  

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The residuals of status post excision of bladder carcinoma 
consist of urine leakage, requiring the wearing of absorbent 
materials which must be changed more than 4 times per day.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of 
status post excision of bladder carcinoma have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Sup. 2001); 38 C.F.R. §§ 
3.102, 4.115a, 4.115b, Diagnostic Code 7528 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records shows that in March 
1985 the veteran underwent transurethral resection of bladder 
papilloma.  A pathology report indicated transitional cell 
carcinoma.  The December 1986 separation examination provided 
a diagnosis of inverted papilloma, benign by history.  

During a VA examination conducted in July 1987, the veteran 
complained of urgency of voiding and occasional abdominal 
pains.  There were no reported recurrences.  

Associated with the claims file are VA pathological reports 
dated from 1987 to 1998 that show acellular urine.  The 
pathology reports are negative for malignant cells.  Records 
show some complaints of pain, frequency, urgency, and 
diminished voiding in 1995 and 1998.  

The veteran was accorded a VA examination in November 1993.  
At that time, he complained of urgency, frequency, and 
nocturia times three but no incontinence.  The examination 
was unremarkable.  There was no evidence of recurrence.  

Associated with the claims file are private medical records 
dated in June and July 1994.  The records show a positive 
urine culture, normal excretory urogram, and normal voiding 
cystogram.  It is noted that the veteran complained of 
polyuria and nocturia three to four times.  

During his February 1998 hearing before the undersigned, the 
veteran stated that he voids 12 to 15 times per day, which 
was associated with slight burning sensation around the pubic 
area and abdominal area.  Nocturia was more than four times.  
He used paper towels to prevent urine leakage.  

The veteran was accorded a VA examination in February 2000.  
At that time, he complained of daily frequency up to 16 times 
and nocturia up to 6 times.  He suffered post-voiding 
dribbling with burning sensation and urgency and occasional 
diminished urinary flow with dysuria.  The examination was 
unremarkable.  The diagnoses were transitional cell carcinoma 
of the bladder, status post transurethral resection of the 
bladder, status post bladder instillation with thiotepa, and 
hyperactive bladder syndrome.

In a statement dated in January 2001, the veteran stated that 
he suffered daily voiding up to 20 times or more.  He wore 
absorbent materials to prevent leakage.  He changed his 
absorbent material subsequent to voiding.  


Criteria

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability, be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held: "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 C.F.R. §§ 3.102, 4.3 (2000).

Duty to Assist

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A(b)) (West Supp. 2001); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is satisfied as a result of the most recent remand 
in September 1998, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous, comprehensive examination.  The Board has 
not been made aware of any additional evidence which has not 
already been requested and/or obtained pertinent to the 
veteran's appeal. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as amended by the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103A.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was prepared for the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.

As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Analysis

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, during the pendency of this appeal.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the previous provisions of Diagnostic Code 7528, 
malignant growths of any specified part of the genitourinary 
system were rated 100 percent.  That rating would be 
continued for one year following the cessation of surgical, 
X-ray antineoplastic chemotherapy or other therapeutic 
procedures.  At that point, if there had been no local 
recurrence or metastases, the rating would be made on 
residuals, with a minimum rating of 10 percent assigned.  38 
C.F.R. § 4.115a, Diagnostic Code 7528 (1993).  Under 
Diagnostic Code 7512 moderately severe cystitis with diurnal 
and nocturnal frequency with pain and tenesmus was rated 20 
percent disabling.  Severe cystitis with urination at 
intervals of one hour or less and contracted bladder was 
rated 40 percent disabling.  Where incontinence existed 
requiring constant wearing of an appliance, a 60 percent 
rating was assigned.  This was the maximum rating under this 
code.  38 C.F.R. § 4.115a, Diagnostic Code 7512 (1993).

Pursuant to the current provisions of Diagnostic Code 7528, a 
100 percent evaluation is warranted when the evidence 
indicates malignant neoplasms of the genitourinary system.  A 
Note to this code section states that if there has been no 
local reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (2001).

The evidence in this present case indicates the veteran 
underwent a transurethral resection of the bladder in 1985 
following a diagnosis of bladder carcinoma.  In a July 1997 
genitourinary examination the examiner noted that there were 
no recurrences.  All subsequent pathologies have been 
negative.  As such, there is no basis for restoration of a 
100 percent rating under the old or the new regulations.

As noted above, the medical evidence reveals no evidence of 
recurrence or metastasis of the veteran's bladder cancer 
subsequent to his 1985 surgery.  Thus, under the new 
regulations his bladder cancer residuals are properly rated 
under either voiding dysfunction or renal dysfunction, 
whichever is predominant.

In this case, the Board finds that the veteran's residuals of 
bladder cancer are most appropriately evaluated in terms of 
voiding dysfunction.  Follow-up treatment records show that 
he complained of urinary symptoms following the surgery; 
moreover, there is no medical evidence of renal dysfunction.

In regards to a voiding dysfunction, a 60 percent rating is 
assigned where the disability requires the use of an 
appliance or the wearing of absorbent materials, which must 
be changed more than 4 times per day.  A 40 percent rating is 
merited where the disability requires the wearing of 
absorbent materials, which must be changed 2 to 4 times per 
day.  60 percent is the maximum rating assignable for voiding 
dysfunction.  38 C.F.R. § 4.115a (2001).  

Considering rating the veteran's disability under the old 
regulations, the evidence does not show complaints of 
tenesmus and pain, the criteria for a 20 percent rating, 
prior to 1995.  Severe cystitis with urination every hour or 
less was not shown prior to his testimony in 2001, and 
constant wearing of an appliance was not shown.  The criteria 
for a rating in excess of 10 percent prior to the revision of 
the rating code criteria effective February 17, 1994, are not 
shown.  However, effective February 17, 1994, the rating 
criteria were amended, and the Board finds that the amended 
criteria are more favorable to the veteran's claim.

The Board notes that on examination in 1993 there was no 
incontinence.  However, during the veteran's February 1998 
hearing, he testified that he voided 12 to 15 times per day, 
which was associated with a slight burning sensation around 
the pubic area and the lower abdominal area.  He used paper 
towels to prevent leakage.  At his February 2000 VA 
examination, the veteran indicated he was suffering daily 
frequency, 15 to 16 times and 5 to 6 times, nightly.  He also 
suffered post voiding dribbling with burning sensation and 
urgency.  Lastly, in a written statement dated in January 
2001, the veteran related the frequency of voiding, up to 20 
times or more per day.  He wears absorbent material to 
prevent leakage.  The absorbent material is changed more than 
4 times a day.  The veteran's complaints are uncontroverted 
by any medical evidence in the claims file since the medical 
records and examination do not comment on either the presence 
or absence of absorbent materials when the veteran was seen.  

Based on the foregoing, the Board finds that the combined 
evidence shows that the veteran has the requisite voiding 
dysfunction with urine leakage requiring the wearing of 
absorbent materials that must be changed more than four times 
per day.  Accordingly, a rating of 60 percent, the maximum 
rating available, is warranted for the veteran's residuals of 
status post excision of bladder carcinoma.  38 C.F.R. 
§ 4.115a (2001).  

The Board notes that the RO awarded an increased rating based 
on the revised regulation effective January 19, 1994.  The 
revised regulations were published in the Federal Register on 
January 18, 1994, but were stated to become effective on 
February 17, 1994.  59 Fed. Reg. 2523 (January 18, 1994).  
Therefore, the correct effective date for the increased 
rating awarded herein should be February 17, 1994.

38 C.F.R. § 3.321(b)(1) (2001) provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to a 60 percent rating for service connected 
residuals of status post excision of bladder carcinoma is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

